DETAILED ACTION
Papers filed on 02/22/21 have been received and entered.   The replacement drawing sheets are acceptable.   In view of the amendment claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a method and a device for memory cell column repair.   In particular a semiconductor memory device comprising: a memory cell array including a plurality of row blocks arranged in a first direction, a plurality of column blocks arranged in a second direction different from the first direction and a plurality of segments each of which is disposed at a corresponding intersection of the plurality of row blocks and the plurality of column blocks, each of the plurality of row blocks including a plurality of dynamic memory cells coupled to word-lines and bit-lines; a row decoder configured to: receive a row address, activate a first word-line of a first row block of the plurality of row blocks in response to the row address, wherein the first row block is identified with at least one block address bit of the row address, determine whether the first row block is a master block based on a first fuse information indicating that the first row block is the master block and a second row block of the plurality of row blocks is mapped as a slave to the master block, activate, in response to the determining of whether the first row block is the master block, a second word-line of the second row block of the plurality of row blocks, and output, in response to the activating of the second word-line, a row block information signal indicating that the second word-line is activated; and a column decoder configured to: receive a column address, and access a portion of first memory cells coupled to the first word-line or a portion of second memory cells coupled to the second word-line of the second row block based on the column address, the row block information signal and a second fuse information indicating a first segment of the plurality of segments disposed at an intersection of the master block and a first column block associated with the column address.  The prior art of record also fails to teach or suggest a method of operating a semiconductor memory device, wherein the semiconductor memory device includes a memory cell array including a plurality of row blocks arranged in a first direction, a plurality of column blocks arranged in a second direction different from the first direction and a plurality of segments each of which is disposed at a corresponding intersection of the plurality of row blocks and the plurality of column blocks, each of the plurality of row blocks including a plurality of dynamic memory cells coupled to word-lines and bit-lines, the method comprising: activating, by a row decoder, a first word-line of a first row block of the row blocks in response to a row address, wherein the first row block is identified with at least one block address bit of the row address; determining, by the row decoder, whether the first row block is a master block based on a first fuse information indicating that the first row block is the master block; activating, by the row decoder and in response to the determining of whether the first row block is the master blocks, a second word-line of a second row block of the row blocks; generating, in response to the activating of the second word-line, a row block information signal indicating that the second word-line is activated; and accessing, by a column decoder, a portion of first memory cells coupled to the first word-line or a portion of second memory cells coupled to the second word-line based on a column address, the row block information signal and a second fuse information, the second fuse information indicating that a first segment of the plurality of segments disposed at an intersection of the master block and a first column block associated with the column address.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/10/21

/SON L MAI/Primary Examiner, Art Unit 2827